         Case 3:21-cv-00898-K Document 1 Filed 04/19/21                  Page 1 of 5 PageID 1


                                 IN THE UNITED STATES DISTRICT COURT
                                 FOR THE NORTHERN DISTRICT OF TEXAS
                                           DALLAS DIVISION

    HAMPTON & HARRISON LLC,                            §
       Plaintiff                                       §
                                                       §
    V.                                                 §                CIVIL ACTION NO. 3:21-cv-898
                                                       §
    SENTINEL INSURANCE                                 §
    COMPANY LTD,                                       §
        Defendant                                      §

______________________________________________________________________________

                   SENTINEL INSURANCE COMPANY, LTD’S
                            NOTICE OF REMOVAL
______________________________________________________________________________

           Defendant Sentinel Insurance Company, Ltd. (“Sentinel”), pursuant to 28 U.S.C. §§ 1441

and 1446, files this Notice of Removal of the captioned action: Cause No. DC-C202100137 –

Hampton & Harrison LLC v. Sentinel Insurance Company Ltd, In the 18th Judicial District Court of

Johnson County, Texas. In support of this Notice of Removal, Sentinel respectfully submits the

following:

           1.       Plaintiff, Hampton & Harrison LLC (“Plaintiff”) commenced the state court action

by filing its Original Petition on March 24, 2021 (the “Petition”), in the 18th Judicial District Court,

Johnson County, Texas. Sentinel was served by certified mail on March 29, 2021.

           2.       Sentinel has obtained certified copies of all process, pleadings, and orders from the

18th Judicial District Court of Johnson County. A copy of the state court’s file is being filed with

this Notice of Removal as Exhibit “A.”1




1
    Exhibit “A” – State Court File.
      Case 3:21-cv-00898-K Document 1 Filed 04/19/21                     Page 2 of 5 PageID 2



                                               CITIZENSHIP

        3.       The Petition avers that Plaintiff is a “domestic entity with its principal place of

business in Johnson County, Texas.”2 On information and belief, Plaintiff’s only current managing

members are Ben Davis and Kila Davis. According to Plaintiff’s Certificate of Formation for a

Texas Limited Liability Company, filed with the Texas Secretary of State on December 13, 2004,

Plaintiff’s governing member, Ben Davis, initially listed an address at 2001 Beach Street Suite

626, Fort Worth, Texas 76103.3 Plaintiff filed a Certificate of Amendment on May 22, 2015 and

added Kila Davis as a manager/member, listing the address for both Ben Davis and Kila Davis as

13800 FM 2331, Godley, Texas 76044.4 Accordingly, Plaintiff is a citizen of Texas for diversity

jurisdiction purposes.

        4.       The Complaint also avers that Sentinel is a “domestic insurance company engaging

in the business of insurance in the State of Texas.”5 In fact, Sentinel is a Connecticut corporation

whose principal place of business is in the State of Connecticut.

        5.       On information and belief, Plaintiff is a limited liability company whose members

are all Texas residents. Sentinel is incorporated in Connecticut with its principal place of business

in Connecticut. Complete diversity of citizenship exists.

        6.       Sentinel does not admit the underlying facts as alleged by Plaintiff in the Petition

or as summarized above. Sentinel expressly denies that it has any liability to Plaintiff.

                                    AMOUNT IN CONTROVERSY




2
  Id., Complaint at ⁋ 2.
3
  Exhibit “B” – Certificate of Formation and Certificate of Amendment.
4
  Id.
5
  Exhibit “A” – State Court File, Complaint at ⁋ 2.
      Case 3:21-cv-00898-K Document 1 Filed 04/19/21                         Page 3 of 5 PageID 3



        7.       Generally, “the sum demanded in good faith in the initial pleading shall be deemed to

be the amount in controversy.”6 Removal is proper if it is “facially apparent” from the complaint that

the claims asserted exceed the jurisdictional amount.7 Penalties, exemplary damages, and attorneys’

fees are included as part of the amount in controversy.8

        8.       The Complaint alleges that “[i]n accordance with Rule 47 of the Texas Rules of

Civil Procedure, Plaintiff seeks monetary relief over $250,000 but not more than $1,000,000.”9

Accordingly, the amount in controversy requirement of 28 U.S.C. § 1332(b) is satisfied.

                                     DIVERSITY JURISDICTION

        9.       This Court has original jurisdiction pursuant to 28 U.S.C. § 1332(a), and the matter

is removable to this Court pursuant to 28 U.S.C. § 1441(a) because there is complete diversity of

citizenship between the Parties and the amount in controversy exceeds $75,000, exclusive of

interest and costs.

                                       REMOVAL PROCEDURE

        10.      This Notice of Removal is filed within 30 days of service of Plaintiff’s Original

Petition and is therefore timely under 28 U.S.C. § 1446(b). The clerk of the 18th Judicial District

Court of Harris County, Texas has been provided with notice of this Removal.

        11.      The following related documents are attached to this notice and incorporated here

by reference:

              a. Index of matters being filed;
              b. List of all Parties and counsel of record;


6
  28 U.S.C. § 1446(c)(2); see also Wilson v. Hibu, Inc., No. 3:13-CV-2012-L, 2013 WL 5803816, at *2 (N.D. Tex.
Oct. 28, 2013).
7
  John H. Carney & Assocs. v. State Farm Lloyds, 376 F. Supp. 2d 697, 702 (N.D. Tex. 2005) (citing Allen v. R&H
Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995)).
8
  H&D Tire & Automotive-Hardware, Inc. v. Pitney Bowes Inc., 227 F.3d 326, 330 (5th Cir. 2000); see also St. Paul
Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998).
9
  Exhibit “A” – State Court File, Complaint at subsection titled “Prayer.”
     Case 3:21-cv-00898-K Document 1 Filed 04/19/21                  Page 4 of 5 PageID 4



             c. Exhibit “A” – Documents contained in the state court file from the 18th Judicial
                District Court of Johnson County, Texas; and,
             d. Exhibit “B” – Certificate of Formation of Hampton & Harrison, LLC and
                Certificate of Amendment.

                                         CONCLUSION

       12.      Based on the foregoing, the exhibits submitted in support of this removal, and other

documents filed contemporaneously with this Notice of Removal, Sentinel Insurance Company,

Ltd. removes this case to this Court for trial and final determination.

                                              Respectfully submitted,

                                              /s/ Martin R. Sadler
                                              Martin R. Sadler
                                              Texas Bar No.: 00788842
                                              Federal ID No. 18230
                                              Sadler@litchfieldcavo.com
                                              LITCHFIELD CAVO LLP
                                              One Riverway, Suite 1000
                                              Houston, Texas 77058
                                              Telephone: (713) 418-2000
                                              Facsimile: (713) 418-2001

                                              ATTORNEY-IN-CHARGE FOR
                                              SENTINEL INSURANCE COMPANY, LTD.



OF COUNSEL:

E. R. Hamilton
Texas Bar No.: 24068685
Federal ID No.: 1322622
HamiltonE@litchfieldcavo.com
LITCHFIELD CAVO LLP
One Riverway, Suite 1000
Houston, Texas 77058
Telephone: (713) 418-2000
Facsimile: (713) 418-2001
     Case 3:21-cv-00898-K Document 1 Filed 04/19/21                 Page 5 of 5 PageID 5



                                CERTIFICATE OF SERVICE

       This is to certify that on this, the 19th day of April 2021, a true and correct copy of the
foregoing document was served on all known counsel of record by electronic transmission,
pursuant to the Texas Rules of Civil Procedure and applicable Local Rules, as follows:

Carrigan & Anderson, PLLC
David M. Anderson
anderson@ccatriallaw.com
Stephen P. Carrigan
scarrigan@ccatriallaw.com
101 N. Shoreline Blvd., Suite 420
Corpus Christi, Texas 78401
(361) 884-4434 (Fax)

                                             /s/ Martin R. Sadler
                                             Martin R. Sadler
